Case 1:20-cr-00397-PGG Document 70 Filed 02/26/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee ee a CU
UNITED STATES OF AMERICA
UNSEALING ORDER
- Vv. - :
: S2 20 Cr. 397 (PGG)
ROBERT RICHARDS, :
Defendant. :
A. foes

- _ - - - - - - - - - ~ - = ~ _ x

Upon the application of the United States, by the United
States Attorney for the Southern District of New York, Audrey
Strauss, by Assistant United States Attorney Rebecca T. Deli;

It is found that the Indictment in the above-captioned action,
S2 20 Cr. 397, is currently sealed and the United States Attorney’s
Office has applied to have that Indictment unsealed, it is
therefore

ORDERED that the Indictment in the above-captioned action be

unsealed and remain unsealed pending further order of the Court.

SO ORDERED,

Dated: New York, New York
February 26, 2021

lull devotee

HONORABLE PAUL G. GARDEPHE
UNITED STATES DISTRICT JUDGE

 
